Citation Nr: 1233794	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  05-34 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Counsel




INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 1993 decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The claims file was subsequently transferred to the RO in St. Petersburg, Florida.
      
The Board previously remanded the appeal for additional development in December 2003 and July 2008.  In January 2011, the Board determined that the Veteran's appeal encompassed both a claim of service connection for a psychiatric disorder, as well as a claim of service connection for PTSD.  At that time, the Board awarded service connection for a psychiatric disorder, manifested by major depressive disorder with psychotic features, and remanded the claim at bar for further development.  That development having been completed, the claim has been returned to the Board and is now ready for appellate disposition. 

The Board has considered documentation included in the Virtual VA system in reaching the determinations below.  No new records pertinent to this appeal were found therein.

As noted by the Board in the last two remands, the claims file contains a July 2006 letter from the Veteran regarding a claim for medical expense reimbursement, in which he expressed his disagreement with an April 2006 decision.  Further, in March 2012 the Veteran submitted a VA Form 9 for this claim, in which he requested a hearing.  As before, however, the issue must be referred to the RO, as the April 2006 decision and any statement of the case remain unassociated with the claims file.  The Board does not have jurisdiction over this claim, and it is again referred to the AOJ for appropriate action.  




FINDING OF FACT

There are no service records or other credible evidence that corroborates the occurrence of the Veteran's alleged in-service stressor.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD have not been met. 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in May 2001, April 2004, August 2008, November 2008, and March 2011 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letters of 2008 and 2011 additionally provided the appellant with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

The Veteran's initial duty-to-assist letter was not provided before the adjudication of his claim.  However, after he was provided the letters he was given a full opportunity to submit evidence, and his claim was subsequently readjudicated.  He has not claimed any prejudice as a result of the timing of the letters, and the Board finds no basis to conclude that any prejudice occurred.  Any notice defect in this case was harmless error.  The content of the aggregated notices, including the notice letters subsequently issued, fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After VA provided this notice, the Veteran communicated on multiple occasions with VA, without informing it of pertinent evidence.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His service treatment records and post service treatment records have been obtained.  He has been afforded the opportunity for a personal hearing.  While the Veteran has not been afforded a VA examination in connection with his claim, no such examination is required in this case.  As will be explained below, there is no credible evidence establishing that the Veteran's claimed stressor took place during service.  Consequently, VA is under no duty to afford the Veteran a VA examination.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Board does not have notice of any additional relevant evidence which is available but has not been obtained.  

The Board is further satisfied that the RO has substantially complied with its January 2011 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board, the AOJ the AOJ made further attempts to verify the Veteran's contended stressor through the U.S. Army and Joint Services Records Research Center (JSRRC).  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.  

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (under the criteria of American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 4.125 (2011).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2011); 38 U.S.C.A. § 1154(b) (West 2002).

If the Veteran did not serve in combat, or if the claimed stressor is not related to combat, there must be independent evidence to corroborate a Veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  In general, the Veteran's testimony alone cannot establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). Furthermore, an opinion by a medical health professional based on post-service examination of the Veteran cannot be used to establish the occurrence of a stressor. See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

However, effective July 13, 2010, VA amended 38 C.F.R. § 3.304 governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressors.  The rule now provides that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressors, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressors.  38 C.F.R. § 3.304(f)(3) (2011).  The regulatory change does not impact this case, however, as the Veteran's stressor is not related to hostile military or terrorist activity.

The Veteran reports that he has PTSD due to one stressor.  Specifically, he contends that during basic training at Fort Sam Houston in October 1965, he witnessed another soldier killed during live-fire training exercises.

The Veteran's service treatment records reveal documentation of depression and anxiety.  For example, in October 1965, he complained of depression related to being separated from his wife, and anxiety related to barracks life.  In a December 1965 Statement of Personal History, he wrote that he was "a nervous person" with a "mental sick[ness]," and had "nervous disorders [sic] when performing heavy duty."  In December 1965, he was diagnosed with anxiety reaction.  Similarly, an undated record shows an assessment of chronic anxiety reaction.  At his April 1967 separation examination the Veteran endorsed a history of frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, and nervous trouble of any sort.  The examiner noted occasional nightmares.  A clinical psychiatric evaluation was normal.

The Board notes that in its January 2011 decision, these in-service symptoms were found to be related to his current major depressive disorder with psychotic features.  The Board determined that corroboration of the Veteran's specific stressor was necessary to substantiate the claim for PTSD.

In this regard, neither the Veteran's DD214 nor service personnel records show that the Veteran was awarded any medals indicative of combat.  As the record contains no objective evidence to show that the Veteran participated in combat while serving in the military, corroboration of his claimed stressor is necessary.  

VA has made numerous attempts to verify the incident involving the death of a service member in October 1965 during live-fire training exercises, to no avail.  

In December 2003, the Board attempted to corroborate Veteran's claimed stressor.  The development ordered included providing the JSRRC (then known as the U. S. Armed Service Center for Unit Records Research (CURR)) with copies of any personnel records showing service dates, duties, and units of assignment.  The JSRRC was instructed that the Veteran served in Company D, 3rd Battalion, United States Army medical training center; Company A, 3rd Battalion, United States Army medical training center; Company C, 3rd Battalion, United States Army medical training center, in Fort Sam Houston, Texas, and Medical Company (KAH), Fort Lee, Virginia.  The JSRRC was asked to provide any information related to the shooting of a fellow soldier on a shooting range during an exercise during basic training in 1965.  Additionally, the Board ordered that the National Personnel Records Center (NPRC) and any other appropriate entity be contacted for any records of psychiatric treatment from October 1965 to June 1967 at Brooke General Hospital, the mental hygiene clinic, and Dispensary Branch 2 at Fort Sam Houston, Texas.   

The records sought by the Board in December 2003 were obtained but did not corroborate the stressor.  In May 2005, verification of the incident was attempted through the JSRRC, but the search parameters included incorrect information.  Specifically, the JSRRC was asked to verify the stressor as having occurred in December 1965.  No results were found.  

A March 2008 Request for Information, under PIES (Personnel Information Exchange System) Code C01, requested any active duty inpatient clinical records dated from October 1, 1965 to June 30, 1967 from Brooke General Hospital at Fort Sam Houston, Texas.  No records were found. 

Also in March 2008, corroboration was again requested through the JSRRC.  The JSRRC responded, indicating that it had coordinated research with the Washington National Records Center in Suitland, Maryland, but that together they were unable to locate the appropriate 1965 unit history and were unable to document any 1965 stateside casualties.  JSRRC clarified, however, that they did not maintain the 1965 morning report, DA Form 1, submitted by the Veteran's battalion.  Therefore, they recommended that an morning report search be conducted concerning casualties.

In light of the JSRRC recommendation, the RO submitted an appropriate follow-up request for the morning report.  The RO, however, limited the time period for its search from December 1965 to February 1966.  The RO searched this period after correctly noting that the Veteran's official Record of Assignments shows that he did not arrive at Fort Sam Houston for basic training until December 1965.  

In January 2011 the matter arrived before the Board.  Noting that the Veteran's service treatment records include an entry from Fort Sam Houston in October 1965, the Board found that the RO had incorrectly determined that the Veteran was not at Fort Sam Houston in October 1965.

In response to the Board's January 2011 remand directives, in May 2011, the RO/AMC asked the NPRC to search morning reports of Company D, 3rd Battalion, United States Army medical training center at Fort Sam Houston, Texas from October 1965 for corroboration of the Veteran's stressor.  In June 2011 the NPRC responded, indicating that records from October 1, 1965 to November 30, 1965 were searched and no information pertinent to the stressor was found.  In June 2012, the JSRRC was asked to verify the stressor.  JSRRC responded, indicating that it was unable to locate 1965 unit records submitted by the 3rd training battalion located at Fort Sam Houston, Texas, but United States Army casualty information was researched.  The casualty information did not document that a casualty occurred at Fort Sam Houston, Texas, involving any military trainee in 1965.  The JSRRC was further unable to corroborate the stress through historical records.  Unaware that the RO/AMC had already attempted appropriate verification through the NPRC, the JSRRC further suggested that the NPRC be contacted for a search of unit records.  

On these facts, the Board must conclude that despite extensive development, there remains no corroborated stressor to support the Veteran's claim for service connection for PTSD.  The occurrence of the claimed in-service stressor has not been established independently, and no other stressor has been identified.  

Additionally, the Veteran has not furnished any competent or credible evidence that supports the actual occurrence of the claimed in-service stressor.  The Veteran's own recollections of service events are being rendered more than 40 years after his discharge from service, and are unsupported by service treatment records, service personnel records, command history reports, casualty information reports, and morning reports.  As such, the Board finds the Veteran's recollections are unreliable and are not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence, the lack of contemporaneous medical records, and the significant time delay between the affiants' observations and the date on which the statements were written).  He has also submitted general statements from wife and a friend indicating that that his psychiatric symptoms began during service.  However, the Board finds the information from the sources attempting to verify the stressors for which sufficient information was provided are more probative than the Veteran's unsupported assertions, and those of his wife and friend.

As for the medical evidence in this case, the Veteran has received various psychiatric diagnoses, including occasional diagnoses of PTSD over the years.  Further, as noted by the Board in January 2011, the record also contains opinions linking the Veteran's PTSD to military service.  These are documented in June 2001, November 2001, and April 2002 VA treatment records.  

To warrant service connection for PTSD, however, 38 C.F.R. § 3.304(f) provides that the diagnosis must conform to 38 C.F.R. § 4.125(a), and must be based either on a claim or account of events during demonstrated combat, or on verified stressors.  As discussed at length above, the evidence here does not support a finding that the alleged stressor actually occurred.   JSRRC, NPRC, and other entities have been unable to verify the stressor.  No other evidence such as buddy statements, which could be used to corroborate the Veteran's reported stressor, are of record.  Furthermore, the Board does not find the Veteran credible as to his stressor allegation.  In sum, no probative weight may be assigned to a diagnosis of PTSD based on the Veteran's non-credible account of unverified stressors.  

The Board acknowledges that VA has not afforded the Veteran a VA examination pertinent to his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The standards of McLendon, however, are not met in this case.  There is insufficient evidence suggesting that the Veteran's current PTSD is linked to an in-service trauma that has been verified or corroborated .  Again, the extensive research conducted by the JSRRC and other entities does not support his assertions regarding his in-service stressors.  As service and post-service medical records provide no basis to grant the claim, and in fact tend to provide evidence against the claim, the Board finds no basis for obtaining a VA medical opinion.  

In summary, as the Board has found the Veteran's recollections, and the lay statements of his wife and friend, to be unreliable and the stressors are not corroborated by other sources, service connection for PTSD is not warranted on any basis.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER

Service connection for PTSD is denied.





____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


